Citation Nr: 1232654	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  07-11 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a disability manifested by swollen joints.

4.  Entitlement to service connection for chronic fatigue syndrome.

5.  Entitlement to service connection for a disability manifested by memory loss.

6.  Entitlement to an initial disability rating higher than 10 percent for sinusitis and allergic rhinitis, status post septoplasty.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1977, and from June 1991 to December 1991.  He had additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and July 2006 rating decisions of a Department of Veterans Affairs (VA), Regional Office (RO).

This matter was previously before the Board in November 2009 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with remand orders as they pertain to the issue being decided herein, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In correspondence dated in May 2012, the Veteran indicated that he was no longer able to work due to his service-connected disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the issues before the Board are as set forth above.

The issues of entitlement to service connection for GERD, hypertension, swelling of the joints, and memory loss; entitlement to an increased initial disability rating for sinusitis and allergic rhinitis; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Chronic fatigue syndrome is secondary to the service-connected acquired psychiatric disorder and sinusitis and allergic rhinitis status post septoplasty.


CONCLUSION OF LAW

The criteria for establishing service connection for chronic fatigue syndrome secondary to service-connected acquired psychiatric disorder and sinusitis and allergic rhinitis status post septoplasty are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.  

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Because the Veteran served in the Southwest Asia Theater of operations during the 
Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1) ). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least six months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Presumptive service connection is also warranted for certain infectious diseases: (i) Brucellosis; (ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus. 38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service.

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within one year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within one year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a Veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the Veteran having had the associated disease in column "A" in that same table. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he has chronic fatigue syndrome as a result of his period of active service, to include as secondary to a service-connected disability.  

A review of the VA and private outpatient treatment records reveals that the Veteran has been diagnosed with chronic fatigue syndrome.  This diagnosis was confirmed in a VA examination report dated in June 2010.

A VA examination report dated in April 2011 shows that following review of the Veteran's entire claims file, the VA examiner concluded that he was unable to render a diagnosis of chronic fatigue syndrome or fibromyalgia as the Veteran also had a psychiatric condition of dysthymic disorder and a pathological condition of sleep apnea, both of which could produce the same problems/symptoms.

A VA examination report dated in August 2011 shows that following review of the Veteran's entire claims, a diagnosis of chronic fatigue syndrome was provided.  The examiner opined that the chronic fatigue syndrome was most likely caused by or a result of the Veteran's dysthymic disorder and sinus disorder.  The examiner explained that it was not felt that the chronic fatigue syndrome was related to an undiagnosed illness.  The examiner added that although the Veteran had been recently diagnosed with new onset diabetes, this was a new diagnosis and post dated the chronic fatigue syndrome by over 20 years.  The examiner concluded that the chronic fatigue syndrome was more explainable by the dysthymic disorder and sinus disorder.

In light of the opinion of the August 2011 VA examiner, the Board finds that it is not necessary to address the issue of direct service connection, as there the examiner's opinion is sufficient to establish service connection on a secondary basis.  See 38 C.F.R. § 3.310(a) (2011); Allen, 7 Vet. App. at 439.  The Board finds the August 2011 VA opinion to be probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Moreover, there is no competent medical evidence of record to rebut the opinion in support of the Veteran's claim or otherwise diminish its probative weight.  

Thus, based on the foregoing, the Board finds that the evidence of record is at the very least in relative equipoise as to whether chronic fatigue syndrome is proximately due to the service-connected acquired psychiatric disorder and sinusitis.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that chronic fatigue syndrome is proximately due to the service-connected acquired psychiatric disorder and sinusitis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.310. 

The Board notes that during the pendency of this appeal, there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment set a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice prior to the amendment.  Given these substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board has  considered the version of 38 C.F.R. § 3.310 in effect before the change, which favors the claimant.  As a result, no deduction should be made in awarding service connection for chronic fatigue syndrome based on aggravation caused by the service-connected acquired psychiatric disorder and sinusitis.


ORDER

Entitlement to service connection for chronic fatigue syndrome is granted.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that the issues of entitlement to service connection for GERD, hypertension, swelling of the joints, and memory loss; entitlement to an increased initial disability rating for sinusitis and allergic rhinitis; and entitlement to a TDIU must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

Review of the Veteran's claims file reveals a Statement In Support Of Claim (VA Form 21-4138) dated in May 2012 in which the Veteran indicates that he was being treated at the VA Community Based Outpatient Clinic in Orangeburg, South Carolina.  The Veteran further requested that records from this VA medical care facility be obtained in determining his claim for individual unemployability.  As such records are potentially relevant to the aforestated issues remaining on appeal before the Board, and as the most recent VA outpatient treatment records of record are dated through July 2011, on remand, all outstanding VA treatment records of the Veteran must be obtained.  VA has a duty to request all available and relevant records from federal agencies, including VA medical records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

Additionally, in September 2011, the AMC contacted the South Carolina Office of State Adjutant General in an effort to obtain copies of service treatment and personnel records of the Veteran.  In a response dated in September 2011, the Office of the Adjutant General of South Carolina replied that the subject could not be found as ever having been a member of the South Carolina National Guard.  The letter further advised that the name of the Veteran's unit, city/town in which it was located, and dates of service be provided so that an additional search may be conducted.  The letter also advised that if the Veteran had undergone basic training at Fort Jackson and was in the Army or Army reserves, his records would be housed in St. Louis.  If he was in another State Guard Unit, inquiry would have to be made with the State in which he was a member.  A review of the Veteran's claims file does not show that the requested additional information was ever provided, nor that a subsequent inquiry was made in St. Louis or with another State Guard Unit.  As such, on remand, the RO/AMC must make additional inquiries to determine whether or not the Veteran's entire service treatment and personnel record has been associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Washington v. Nicholson, 19 Vet. App. 362 (2005).

Finally, as noted above, the Veteran has asserted that he was unable to work due to his service-connected disabilities.  In Rice, the Court held that a claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record. In the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the service-connected disabilities have on the ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  As such, on remand, the Veteran should be scheduled for a VA examination so as to determine whether his service-connected disabilities render him incapable of substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Centers in Charleston, SC and Columbia, SC and all associated outpatient clinics (to specifically include the VA Community Based Outpatient Clinic in Orangeburg, South Carolina) and attempt to obtain medical treatment records pertaining to the Veteran dated from July 2011 to the present.  All attempts to obtain those records should be documented in the claims file.

2.  Attempt to locate the Veteran's complete service personnel and treatment records.  In so doing, endeavor to obtain the necessary information from the Veteran so as to resubmit an inquiry to the Office of the Adjutant General of South Carolina containing the requisite name of the Veteran's unit, city/town in which it was located, and dates of service.  

If the Veteran had undergone basic training at Fort Jackson and was in the Army or Army reserves, contact the records center in St. Louis in an effort to obtain any additional service personnel and treatment records.

If the Veteran was in another State Guard Unit, an inquiry should be made with the State in which he was a member.

If unable to locate the records through other channels, resubmit an inquiry to the National Personnel Records Center and the National Archives in accordance with Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2).

3.  Schedule the Veteran for a VA examination to determine whether his service-connected disabilities (acquired psychiatric disorder; sinusitis and allergic rhinitis status post septoplasty; and chronic fatigue syndrome), solely or in combination, prevent him from securing or following employment for which his education and occupational experience would otherwise qualify him.

The claims file, including this remand, must be sent to the examiner for review.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities alone, or in combination, preclude him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him.  When offering this opinion, the examiner should not consider the effects of any non-service connected disabilities or the effects of the Veteran's age.  A complete rationale for all opinions expressed must be provided.

4.  If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case, to include adjudication of the issue of entitlement to a TDIU.  Then return the case to the Board, if otherwise in order.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


